Citation Nr: 1528452	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  07-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 RO decision.  The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in September 2011.  In January 2012, the Board reopened the previously-denied claim for entitlement to service connection for bronchial asthma and remanded the matter for additional development.  In April 2013, the Board again remanded the matter, and then reached a final decision in October 2013.   

The Veteran perfected a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 memorandum decision, the Court vacated the Board's October 2013 decision and remanded for further proceedings.  

Since the Veteran's appeal was last before the Board, he has filed multiple new claims for benefits.  The RO appears to be actively working on these claims in the regular course of business, however, so no referral of these claims is necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Initially, the Court observed that the Veteran's service treatment records are incomplete.  In particular, the Court noted a September 1992 report which contained only a single page, but that page was labeled as the 4th page in the report.  Review of this page shows that the location is not noted.  As the Court noted, however, this record could prove highly relevant to the Veteran's claim as it reflects that the Veteran was given pulmonary function testing in September 1992 and prescribed an inhaler on an as-needed basis.  

Therefore, upon remand, the Veteran's service treatment records from August 1992 to February 1993 should be requested for review by adjudicators.

A statement from the Veteran's friend, with whom the Veteran lived for a period of time, indicates that they met each other in October 1987 in Yokosuka, Japan, and that the friend had knowledge that the Veteran's asthma was initially diagnosed at the Yokosuka Naval Hospital.  Careful review of the available service treatment records reveals only a few records from Yokosuka, none of which pertain to asthma in any way.  Therefore, records specifically from Yokosuka and the Yokosuka Naval Hospital should be requested upon remand.  

Also not of record are the Veteran's service personnel records.  These would normally include a comprehensive list of the Veteran's duty assignments, and the dates of each assignment.  The Board is of the opinion that to ensure all service treatment records have been obtained, his duty assignments should be obtained so that the records from each station can be correlated with those contained in his claims file, thus allowing any missing ones to be requested with specificity.

Governing law and regulation requires the VA to make as many requests as are necessary to obtain relevant records from a Federal department or agency, and that VA will end its efforts to obtain such records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

After ensuring that the Veteran's service records are complete, the RO should obtain an informed medical opinion, which covers the question of whether asthma was initially incurred in service as well as the question of whether asthma is secondary to or aggravated by the Veteran's service-connected chronic sinusitis or residuals of the pulmonary embolism which he experienced in 1991.

Accordingly, the case is REMANDED for the following action:

1.  The RO should specifically request personnel records pertaining to the Veteran's naval service, to include the list of his duty assignments and dates.  

2.  AFTER receiving the Veteran's service personnel records, the RO should correlate the Veteran's duty assignments with the available service treatment records.  Any missing records, to include those listed below, must be requested through official channels.  All archived records must be retrieved from storage.  IF no records are found, the responsible records custodian must certify that the requested records do not exist or that the custodian does not have them.

* In particular, the RO must request all service treatment records from August 1992 to February 1993, to include the complete report of the Veteran's September 1992 medical visit, and also to include the complete reports of any separation examination and any Medical Board reports.  

* The RO must request all records of treatment, both outpatient and inpatient, generated at the Yokosuka Naval Hospital and any other navy medical facilities at Yokosuka during the time periods when the Veteran was stationed in Yokosuka.  

3.  AFTER obtaining these service treatment records, or ascertaining that they do not exist or the custodian does not have them, the RO should forward the Veteran's complete claims file to a VA physician with expertise in pulmonology, for an opinion as to whether the Veteran's asthma was initially incurred in service and whether his asthma is secondary to or aggravated by chronic sinusitis or residuals of the pulmonary embolism.  The complete rationale for all opinions expressed must be provided, with specific references to the Veteran's service treatment records.  Specific comment upon the private medical opinions already of record is requested, as well.  IF the physician deems that a clinical examination of the Veteran or additional tests or studies would be helpful, he or she should so specify so that such examination or tests or studies can be arranged.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Any further evidentiary development which may become apparent should be accomplished at this point.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Continued on next page


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


